UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT



                              No. 96-2022



ROBERT MATERSON,

                                                Plaintiff - Appellant,

            versus

KATHERYNE E. STOKES, Area Director, EEOC
Norfolk Area Office; BOB SIEZER, EEO Coordi-
nator, Commonwealth of Virginia/Corrections
Department,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-95-985)


Submitted:    January 23, 1997              Decided:   January 29, 1997

Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert   Materson, Appellant Pro Se. Lamont Navarro White, UNITED
STATES   EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Washington, D.C.;
Ronald   Nicholas Regnery, OFFICE OF THE ATTORNEY GENERAL OF VIR-
GINIA,   Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for reconsideration. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Materson v.
Stokes, No. CA-95-985 (E.D. Va. June 22, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2